Exhibit 10.2

MEMBER SUPPORT AGREEMENT

MEMBER SUPPORT AGREEMENT, dated as of November 20, 2020 (this “Agreement”), by
and among GigCapital2, Inc., a Delaware corporation (“GigCapital2”), and certain
of the members of Cloudbreak Health, LLC, a Delaware limited liability company
(the “Company”), whose names appear on the signature pages of this Agreement
(each, a “Member” and, collectively, the “Members”).

WHEREAS, GigCapital2, Cloudbreak Health Merger Sub, LLC, a Delaware limited
liability company and wholly owned subsidiary of GigCapital2 (“Merger Sub”), and
the Company propose to enter into, concurrently herewith, a Business Combination
Agreement in the form attached hereto as Exhibit B (the “BCA”; terms used but
not defined in this Agreement shall have the meanings ascribed to them in the
BCA), which provides, among other things, that, upon the terms and subject to
the conditions thereof, Merger Sub will be merged with and into the Company (the
“Merger”), with the Company surviving the Merger as a wholly owned subsidiary of
GigCapital2; and

WHEREAS, as of the date hereof, each Member owns of record the number of Common
Units of the Company and Series A Preferred Units of the Company as set forth
opposite such Member’s name on Exhibit A hereto (all such Common Units and
Series A Preferred Units and any Common Units and Series A Preferred Units of
which ownership of record or the power to vote is hereafter acquired by the
Members prior to the termination of this Agreement being referred to herein as
the “Units”).

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

1. Agreement to Vote. Each Member, by this Agreement, with respect to such
Member’s Shares, severally and not jointly, hereby agrees to vote, at any
meeting of the members of the Company, and in any action by written consent of
the members of the Company (which written consent shall be delivered promptly,
and in any event within twenty four (24) hours, after the Company requests such
delivery), all of such Member’s Units held by such Member at such time (a) in
favor of the approval and adoption of the BCA and approval of the Merger and all
other transactions contemplated by the BCA and (b) against any action, agreement
or transaction or proposal that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the BCA or that would reasonably be expected to result in the failure of
the Merger from being consummated. Each Member acknowledges receipt and review
of a copy of the BCA.

2. Termination of LLC Agreement, Related Agreements. Each Member, by this
Agreement, with respect to such Member’s Units, severally and not jointly,
hereby terminates, subject to and effective immediately prior to the Closing
under the BCA (provided that all Terminating Rights (as defined below) between
the Company or any of its subsidiaries and any other holder of Company capital
stock shall also terminate at such time), that certain (a) First Amended and
Restated Limited Liability Company Agreement, dated as of February 1, 2016, by
and among the Company and the members of the Company named therein (as amended,
modified or supplemented, the “LLC Agreement”) and (b) if applicable to Member,
any rights under any letter agreement providing for redemption rights, put
rights, purchase rights or other similar rights not generally available to
members of the Company (the “Terminating Rights”) between Member and the
Company, but excluding, for the avoidance of doubt, any rights such Member may
have that relate to any commercial or employment agreements or arrangements
between such Member and the Company or any subsidiary, which shall survive in
accordance with their terms.

3. Transfer of Units. Each Member severally and not jointly, agrees that it
shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), lien, pledge, dispose of or otherwise encumber any of the
Units or otherwise agree to do any of the foregoing, except for a sale,
assignment or transfer pursuant to the BCA or to another member of the Company
that is a party to this Agreement and bound by the terms and obligations hereof,
(b) deposit any Units into a voting trust or enter into a voting agreement or
arrangement or grant any proxy or power of attorney with respect thereto that is
inconsistent with this Agreement or (c) enter into any contract, option or other
arrangement or undertaking with respect to the direct or indirect acquisition or
sale, assignment, transfer (including by operation of law) or other disposition
of any Units; provided, that the foregoing shall not prohibit the transfer of
the Units to an affiliate of Member, but only if such affiliate of such Member
shall execute this Agreement or a joinder agreeing to become a party to this
Agreement.



--------------------------------------------------------------------------------

4. No Solicitation of Transactions. Each of the Members severally and not
jointly, agrees not to directly or indirectly, through any officer, director,
representative, agent or otherwise, (a) solicit, initiate or knowingly encourage
(including by furnishing information) the submission of, or participate in any
discussions or negotiations regarding, any transaction in violation of the BCA
or (b) participate in any discussions or negotiations regarding, or furnish to
any person or other entity or “group” within the meaning of Section 13(d) of the
Exchange Act, any information with the intent to, or otherwise cooperate in any
way with respect to, or knowingly assist, participate in, facilitate or
encourage, any unsolicited proposal that constitutes, or may reasonably be
expected to lead to, an Alternative Transaction in violation of the BCA. Each
Member shall, and shall direct its representatives and agents to, immediately
cease and cause to be terminated any discussions or negotiations with any
parties that may be ongoing with respect to any Alternative Transaction (other
than the transactions contemplated by the BCA) to the extent required by the
BCA. If any Member receives any inquiry or proposal with respect to an
Alternative Transaction, then such Member shall promptly (and in no event later
than twenty-four (24) hours after such Member become aware of such inquiry or
proposal) notify such person in writing that the Company is subject to an
exclusivity agreement with respect to the sale of the Company that prohibits
such Member from considering such inquiry or proposal.

5. Representations and Warranties. Each Member severally and not jointly,
represents and warrants to GigCapital2 as follows:

(a) The execution, delivery and performance by such Member of this Agreement and
the consummation by such Member of the transactions contemplated hereby do not
and will not (i) conflict with or violate any statute, law, ordinance,
regulation, rule, code, executive order, injunction, judgment, decree or other
order applicable to such Member, (ii) require any consent, approval or
authorization of, declaration, filing or registration with, or notice to, any
person or entity, (iii) result in the creation of any encumbrance on any Units
(other than under this Agreement, the BCA and the agreements contemplated by the
BCA) or (iv) if such Member is an entity, conflict with or result in a breach of
or constitute a default under any provision of such Member’s governing
documents.

(b) As of the date of this Agreement, such Member owns exclusively of record and
has good and valid title to the Units set forth opposite the Member’s name on
Exhibit A free and clear of any security interest, lien, claim, pledge, proxy,
option, right of first refusal, agreement, voting restriction, limitation on
disposition, charge, adverse claim of ownership or use or other encumbrance of
any kind, other than pursuant to (i) this Agreement, (ii) applicable securities
laws, (iii) the Company’s certificate of formation and (iv) the LLC Agreement,
and as of the date of this Agreement, such Member has the sole power (as
currently in effect) to vote and right, power and authority to sell, transfer
and deliver such Shares, and such Member does not own, directly or indirectly,
any other Shares.

(c) Such Member has the power, authority and capacity to execute, deliver and
perform this Agreement and that this Agreement has been duly authorized,
executed and delivered by such Member.

6. Termination. This Agreement and the obligations of the Members under this
Agreement shall automatically terminate upon the earliest of (a) the Effective
Time, (b) the termination of the BCA in accordance with its terms and (c) the
effective date of a written agreement of the parties hereto terminating this
Agreement. Upon termination of this Agreement, neither party shall have any
further obligations or liabilities under this Agreement; provided that nothing
in this Section 6 shall relieve any party of liability for any willful material
breach of this Agreement occurring prior to termination. The representations and
warranties contained in this Agreement and in any certificate or other writing
delivered pursuant hereto shall not survive the Closing or the termination of
this Agreement.

7. Miscellaneous.

(a) Except as otherwise provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the
transactions contemplated hereby are consummated.

 

2



--------------------------------------------------------------------------------

(b) All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given upon receipt) by delivery in person, by e-mail or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 7(b)):

If to GigCapital2, to it at:

 

GigCapital2, Inc. 1731 Embarcadero Rd., Suite 200 Palo Alto, CA 94303 Attention:
   Dr. Raluca Dinu, Chief Executive Officer    Dr. Avi Katz, Chairman of the
Board Email:    raluca@gigcapitalglobal.com; avi@gigcapitalglobal.com

with a copy to:

 

DLA Piper LLP (US)

555 Mission Street Suite 2400 San Francisco, CA 94105 Attention:    Jeffrey
Selman; John Maselli Email:    jeffrey.selman@us.dlapiper.com;
john.maselli@us.dlapiper.com

If to a Member, to the address or email address set forth for Member on the
signature page hereof.

(c) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

(d) This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise), by any party
without the prior express written consent of the other parties hereto.

(e) This Agreement shall be binding upon and inure solely to the benefit of each
party hereto (and GigCapital2’s permitted assigns), and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. No Member shall be liable for the breach by any other Member
of this Agreement.

(f) The parties hereto agree that irreparable damage would occur in the event
any provision of this Agreement was not performed in accordance with the terms
hereof and that the parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

(g) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware applicable to contracts executed in and to be
performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 

3



--------------------------------------------------------------------------------

(h) This Agreement may be executed and delivered (including by facsimile or
portable document format (pdf) transmission) in counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

(i) At the request of GigCapital2, in the case of any Member, or at the request
of the Members, in the case of GigCapital2, and without further consideration,
each party shall execute and deliver or cause to be executed and delivered such
additional documents and instruments and take such further action as may be
reasonably necessary to consummate the transactions contemplated by this
Agreement.

(j) This Agreement shall not be effective or binding upon any Member until after
such time as the BCA is executed and delivered by the Company, GigCapital2 and
Merger Sub.

(k) Each of the parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement. Each of the parties hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
that foregoing waiver and (ii) acknowledges that it and the other parties hereto
have been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 7(k).

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GIGCAPITAL2, INC. By:   /s/ Dr. Raluca Dinu Name:   Dr. Raluca Dinu Title:  
President and Chief Executive Officer

Signature Page to Member Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MARTTI IN THE USA, LLC By: Kayne Partners Fund III, L.P. its Managing Member By:
 

/s/ Nathan Locke

Name:   Nathan Locke Title:   Authorized Member of its General Partner Address:
  1800 Avenue of the Stars, 3rd Floor   Los Angeles, CA 90067 Email:  

Signature Page to Member Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

JAMES B. EDWARDS By:  

/s/ James B. Edwards

Name:   Title:   Address:  

 

 

 

 

 

Email:  

 

Signature Page to Member Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

IRV EDWARDS, M.D. By:  

/s/ Irv Edwards

Name:   Title:   Address:  

 

 

 

 

 

Email:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

WILLIAM M. HANNAN By:  

/s/ William M. Hannan

Name:   Title:   Address:  

 

 

 

 

 

Email:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ANDREW PANOS By:  

/s/ Andy Panos

Name:   Title:   Address:  

 

 

 

 

 

Email:  

 



--------------------------------------------------------------------------------

EXHIBIT B

Business Combination Agreement

[see attached]